Appellant was convicted of violating the local option law, and appeals. He contends that because the order as published in the newspapers putting local option into effect did not contain the names of the county commissioners, therefore, the publication was void. The section of the act requiring this publication merely requires a copy of the order to be published, without prescribing that names of the county judge and the commissioners should be attached thereto. Their names might be found only at the conclusion of the term of the court, in signing the minutes, and might not appear at all in connection with the order. A mere publication of the order, taken from the minutes of the court, without containing the names of the commissioners, is all that the law seems to require. The facts show that this was a C.O.D. package of liquor, which was in the depot at DeLeon, not taken out by the party, J.B. Hillard, to whom it was addressed. It seems that it became known he had a package of whisky there, and C.W. Herrold and others went to him and told him they wanted some whisky. He said he did not have any at his place of business, but said there was some at the depot in his name; that it came C.O.D. and he could get it by paying it out. The parties, Herrold and others then made up the money to pay it out. Herrold put in enough for one quart; Halsey put in some to pay for a part, and Hillard paid for the balance. The parties then went to the depot and Hillard gave the agent the money and receipted for the package: Herrold taking one quart, Halsey taking two quarts, which they paid for; and one was left in the box for Hillard. This was in effect the testimony. The facts here stated bring it within the rule laid down in Ashley v. State, 46 Tex. Crim. 471; 80 S.W. Rep., 1015; Tredaway v. State, 42 Tex. Crim. 466.
When this case was first submitted there was no complaint in the record. Since that time the Assistant Attorney-General has filed a motion for certiorari, and has had the record perfected in this respect by bringing up a certified copy of the complaint, and which now constitutes a part of the record.
No error appearing in the record, the judgment is affirmed.
Affirmed. *Page 316